IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1817
                              Filed May 11, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

AARON LU CHRISP,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



      A defendant appeals the district court’s denial of his motion to suppress.

AFFIRMED.




      Thomas J. OʼFlaherty of OʼFlaherty Law Firm, Bettendorf, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee.




      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                           2


VOGEL, Judge.

         Following his conviction for operating while intoxicated, second offense, in

violation of Iowa Code section 321J.2(2)(b) (2013), Aaron Chrisp appeals,

asserting the district court erred in denying his motion to suppress. We review

his constitutional claim de novo. State v Freeman, 705 N.W.2d 293, 297 (Iowa

2005).

         A police officer stopped the vehicle Chrisp was driving because it matched

the make, model, and license plate number of a vehicle witnesses saw driving

away from a bar fight that involved a knife and property damage. Although the

purpose of the stop was to investigate what had occurred at the bar, the stopping

officer smelled alcohol on Chrisp. After admitting he had been drinking and after

failing field sobriety tests, Chrisp was taken into custody.

         The district court concluded, “[T]he information available to [the officer] at

the time of his investigatory stop of [the vehicle] rose to the level of reasonable

suspicion and did in fact justify the stop of the defendant’s car on the night in

question to investigate the assault and criminal damage complaints.”

         We agree and affirm the district court’s decision pursuant to Iowa Court

Rule 21.26(1)(a), (d) and (e) .

         AFFIRMED.